Citation Nr: 0532875	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected lumbar spondylitic changes, 
degenerative changes of the sacroiliac joints, thoracic spine 
osteoporosis and spondylitic changes and right shoulder 
degenerative changes.  

2.  Entitlement to service connection for the claimed 
residuals of a right ankle injury.  

3.  Entitlement to service connection the claimed residuals 
of a right knee injury.  

4.  Entitlement to service connection for the claimed 
residuals of an injury to the left elbow with ulnar neuritis.  





REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from May 1979 to December 
1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and November 1999 rating 
decisions by the RO.  

The Board remanded the case to the RO for additional 
development of the record in August 2003.  


FINDINGS OF FACT

1.  The service-connected lumbar spondylitic changes, 
degenerative changes of the sacroiliac joints, thoracic spine 
osteoporosis and spondylitic changes are shown to have been 
productive of a separately ratable disability picture that 
more nearly approximates that of moderate functional loss due 
to pain involving the lumbar spine; a current functional 
limitation of forward flexion of the thoracolumbar area at 30 
degrees or less is not demonstrated.  

2.  The service-connected right shoulder disability picture 
is shown to be manifested by X-ray evidence of degenerative 
changes with some pain, but no compensable limitation of 
motion.  

3.  The veteran currently is not shown to be suffering from 
right ankle impairment due to injury or other incident in 
service.  

4.  The veteran currently is not shown to be suffering from 
right knee impairment due to injury or other incident in 
service.  

5.  The veteran currently is not shown to be suffering from 
left elbow impairment including ulnar neuritis due to injury 
or other incident in service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating of 
20 percent for the veteran's service-connected lumbar 
spondylitic changes, degenerative changes of the sacroiliac 
joints, thoracic spine osteoporosis and spondylitic changes 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003 (2005).  

2.  The criteria for the assignment of a separate rating in 
excess of 10 percent for the service-connected right shoulder 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5003 (2005).  

3.  The veteran is not shown to have right ankle disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

4.  The veteran is not shown to have right knee disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

5.  The veteran is not shown to have left elbow disability 
including ulnar neuritis due to disease or in jury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a hearing.  

Further, by the June 1999 Statement of the Case; the April 
2000, January 2001, May 2002, and May 2005 Supplemental 
Statements of the Case; and by the October 2001 and June 2004 
letters, he and his representative have been notified of the 
evidence needed to establish the benefits sought.  

He has been advised via the letters and May 2002 and May 2005 
supplemental statements of the case regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He has 
also apprised by these documents of VA's duty to assist him 
in obtaining supporting evidence.  

Finally, via these documents, he has been told to submit all 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  The veteran has been 
afforded a comprehensive VA medical examinations in 
connection with his claim.  

Consequently, the Board concludes that VA's statutory duties 
to provide assistance and notice to the VA have been 
satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On October 1997 report of medical history completed by the 
veteran prior to retirement, he indicated that he was right 
handed.  

On September 1998 VA medical examination, the veteran 
reported having degenerative joint disease.  Objectively, the 
musculoskeletal examination was normal.  

He had full range of active and passive motion.  He also had 
full strength.  His sensory examination was also normal.  The 
examiner diagnosed, in pertinent part, vein surgery of the 
right arm.  An X-ray study of the right shoulder revealed no 
evidence of fracture but did reflect minor degenerative 
changes.  

An X-ray study of the right hand was normal.  An X-ray study 
of the right wrist revealed mild deformity of the distal 
radius and degenerative changes.  

On September 1998 VA orthopedic examination, the veteran 
complained of having right shoulder pain.  A March 1998 X-ray 
study of the right elbow revealed an old avulsion fracture.  
There was no evidence of arthritis.  

The examiner diagnosed residuals of a contusion of the right 
shoulder, old avulsion fracture of the medial epicondyle of 
the distal right humerus, residual of a fracture of multiple 
bones of the right hand.  

By November 1998 rating decision, the RO granted service 
connection for lumbar spondylitic changes, degenerative 
changes of the sacroiliac joints, thoracic spine osteoporosis 
and spondylitic changes of the right shoulder to which it 
assigned a 10 percent evaluation effective on January 1, 
1998.  

On the March 1999 VA examination, after examining the veteran 
and ordering X-ray studies, the examiner diagnosed chronic 
strain of the thoracic and lumbar spines with degenerative 
disk disease, diffuse severe osteoporosis and mild 
spondylitic changes of the thoracic spine, as well as 
degenerative changes of the sacroiliac joints.  

On a March 1999 magnetic resonance imaging of the lumbar 
spine revealed a minor annular bulge at L4-5 and left 
paracentral disk protrusion at L5-S1.  In October 2000, 
chronic low back pain was diagnosed.  X-ray studies revealed 
no bony abnormalities.  

On November 2000 VA examination, the veteran complained of 
having pain and an inability to sit, stand or sleep for any 
length of time.  He had difficulty ambulating.  

Objectively, there was no deformity of the lumbosacral spine.  
The veteran was able to heel toe walk without difficulty.  
There was no difficulty sitting for long periods.  There was 
no postural abnormality.  

His lumbosacral spine flexion was to "160" degrees with 
pain throughout range of motion; extension was to 20 degrees 
with pain throughout range of motion.  Lateral flexion was to 
35 degrees bilaterally with pain throughout range of motion.  
Rotation was to 40 degrees bilaterally with pain throughout 
range of motion.  The veteran was able to return to an erect 
position at the end of each range of motion maneuver.  

An examination of the right shoulder revealed no atrophy of 
the musculature.  Right shoulder motion was al follows: 160 
degrees of flexion, 0 degrees of extension, and 85 degrees of 
supination and pronation.  There was no pain on range of 
motion.  The examiner diagnosed lumbar spondylosis, 
degenerative changes of the sacroiliac spine, osteoporosis, 
and degenerative arthritis of the right shoulder.  

In January 2001, the RO increased the rating for lumbar 
spondylitic changes, degenerative changes of the sacroiliac 
joints, thoracic spine osteoporosis with spondylitic changes, 
and right shoulder degenerative changes to 20 percent, 
effective on January 1, 1998.  

A May 2001 VA progress note revealed an assessment of lumbar 
radiculopathy.  A May 2002 X-ray study of the thoracic spine 
revealed degenerative discogenic changes.  

On February 2005 VA orthopedic examination report, the 
examiner outlined the relevant service medical history.  

Regarding the knees, the examiner noted no redness, swelling 
or tenderness on palpation.  Flexion was to 140 degrees, and 
there was full extension.  There was no instability of either 
knee.  The knees moved against resistance with no difficulty 
or fatigability.  

The veteran's ankle dorsiflexion was to 30 degrees, 
bilaterally, and there was 50 degrees of plantar flexion, 
bilaterally.  The ankles moved against resistance with no 
difficulty, and there was no additional limitation following 
repetitive use of the ankles.  

There was noted to be a full range of motion of the 
shoulders, bilaterally.  Movement of the shoulders against 
resistance occurred without difficulty or additional 
limitation following repetitive use of the shoulders.  

Flexion of the elbows was to 140 degrees with full extension 
bilaterally.  There was no difficulty with movement against 
resistance and no additional limitation with repetitive use, 
bilaterally.  

A September 2004 X-ray study of the right ankle was normal, 
and a September 2004 X-ray study of the knees was 
radiologically normal.  

The examiner diagnosed chronic right knee strain, chronic 
right ankle strain, chronic right shoulder strain, and left 
elbow strain based on the veteran's subjective complaints.  

The examiner commented that the veteran complained of having 
pain in the joints but with negative physical findings.  No 
functional deficits were noted.  

The examination of the foregoing joints was noted to have 
been unremarkable with no evidence of any disease that would 
be, as likely as not, related to the veteran's time in 
service.  

Regarding the spine, the veteran's forward flexion was noted 
to be 160 degrees; extension was to 35 degrees; lateral 
flexion was to 35 degrees, bilaterally, and rotation was to 
40 degrees, bilaterally.  

The veteran complained of some pain on left lateral flexion 
and left rotation.  There was no lumbosacral spine muscle 
spasm, incoordination, or fatigability.  The veteran was able 
to move against resistance with no difficulty.  There was no 
evidence of any sciatica.  An X-ray study revealed varying 
degrees of degenerative changes of the lower thoracic spine 
and lumbar spine.  

The examiner diagnosed degenerative joint disease of the 
lower thoracic and lumbosacral spines.  The examiner noted 
that, despite the degenerative changes noted, the examination 
was functionally unremarkable.  No functional deficits were 
noted.  

The examiner noted that the veteran might well have some 
"mild to slight" chronic pain from his degenerative joint 
disease.  There was no evidence of low back neurologic 
symptoms.  There was no muscle spasm, incoordination or 
fatigability.  The veteran moved against resistance with 
minimal difficulty.  The neurologic examination was 
unremarkable.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

As noted on the February 2005 VA medical examination report, 
the veteran is not shown to have from a clinically verifiable 
disability of the left elbow, right ankle or right knee due 
to disease or injury in service.  

The veteran may well have suffered injury to these joints in 
service, but service connection cannot be granted absent 
evidence of current disability that is due to disease or 
injury in service.  See Sanchez-Benitez, supra.  

As indicated above, a present disability is a prerequisite 
for service connection to be granted.  38 C.F.R. § 3.303; 
Gilpin, supra; Degmetich, supra.  The veteran in this regard 
has presented no competent evidence to support his assertions 
of having current disability due to disease or injury in 
service.  

As current residual disability due to the claimed left elbow, 
right ankle or right knee injuries in service is not 
demonstrated, service connection must be denied in this case.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The service-connected lumbar spondylitic changes, 
degenerative changes of the sacroiliac joints, thoracic spine 
osteoporosis and spondylitic changes, and right shoulder 
degenerative changes has been assigned the maximum combined 
rating of 20 percent by the RO under the provisions of 
Diagnostic Code 5003 in this case.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  Thus, the Board must address whether higher, 
separate ratings are warranted each of the involved joints.  

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the major arm: 40 
percent - to 25 degrees from side; 30 percent - midway 
between side and shoulder level; and 20 percent - at shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

The veteran in this case currently is shown to have full 
right shoulder range of motion.  He has been able to extend 
his arm to 160 degrees.  At worse, he has been able to rotate 
the arm 85 degrees.  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2004).  

Under Diagnostic Code 5201, therefore, he would not warrant a 
compensable evaluation based on actual restriction of motion.  
See 38 C.F.R. § 4.31 (2004).  

Given any related painful motion due to the demonstrated 
degenerative changes, higher than a 10 percent rating could 
not be applied in this case for the service-connected right 
shoulder disability alone.  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective on September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  See also 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235 to 5242 (2004).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  

Therefore, as the amendments discussed herein have a 
specified effective date without provision for retroactive 
application, the amendments may be applied prior to its 
effective date.  

Before September 26, 2003, Diagnostic Code 5292 provided that 
slight limitation of motion of the lumbar spine warranted a 
10 percent disability rating, moderate limitation of motion 
of the lumbar spine warranted a 20 percent disability rating, 
and severe limitation of motion of the lumbar spine warranted 
a 40 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003) (effective prior to September 26, 
2003).  

Under these criteria, the Board finds that the service-
connected disability picture more nearly closely resembles 
that on moderate functional loss of the lumbar spine.  
Indeed, the veteran is able to rotate his lumbar spine in all 
directions.  

In February 2005, low back range of motion was as follows: 
forward flexion was to 60 degrees, extension was to 35 
degrees, lateral flexion was to 35 degrees bilaterally, and 
rotation was to 40 degrees bilaterally.  Hence, a separate 20 
percent evaluation but not higher is for application for his 
service-connected low back disability.  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine to greater than 30 degrees but not 
greater than 60 degrees.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2004) (effective from September 26, 2003).  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V (2004) (effective from September 26, 2003).  

In November 2000, forward flexion of the thoracolumbar spine 
was to 60 degrees.  Thereafter, forward flexion was said to 
be to 160 degrees.  Because 160 degrees varies markedly from 
maximal normal thoracolumbar forward flexion, the Board will 
assume that the examiner intended to state 60 degrees.  

With forward flexion of the thoracolumbar spine to 60 
degrees, the veteran's range of motion falls squarely within 
the criteria warranting a 20 percent rating under the new 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2004) (effective from September 26, 2003).  

The criteria for the evaluation of intervertebral disc 
syndrome have been amended twice during the course of this 
appeal.  The original provisions apply prior to September 23, 
2002.  Subsequent provisions were in effect between September 
23, 2002 and September 25, 2003.  The current provisions 
became effective September 26, 2003.  

The veteran cannot benefit from an evaluation in excess of 20 
percent under any of the versions of the regulations dealing 
with intervertebral disc syndrome because such disability or 
related neurological deficit has not been diagnosed.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004) (effective September 26, 2003). 


ORDER

An initial, separate rating of 20 percent for the service-
connected lumbar spondylitic changes, degenerative changes of 
the sacroiliac joints, thoracic spine osteoporosis and 
spondylitic changes is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An initial, separate rating higher than 10 percent for the 
service-connected right shoulder degenerative changes is 
denied.  

Service connection for the residuals of a right ankle injury 
is denied.  

Service connection for the residuals of a right knee injury 
is denied.  

Service connection for the residuals of an injury to the left 
elbow with ulnar neuritis is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


